FILED
                           NOT FOR PUBLICATION
                                                                            DEC 14 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


SERGIO MORALES, as Special                       No.   14-15746
Administrator and as the father and Heir of
the Estate of SERGIO HUGO MORALES-               D.C. No.
PAREDES, deceased,                               2:10-cv-02171-JCM-VCF

              Plaintiff-Appellant,
                                                 MEMORANDUM*
 v.

CITY OF NORTH LAS VEGAS; CHIEF
FORTI; NORHR, Capt.; JOSEPH
CHRONISTER, Assistant Chief;
POWELL, Lt.; ROGERS, Sgt.; J.
CAMPBELL, Sgt.; MCCAFFERTY,
Classification Counselor; PRESCILLA
TENUTA, P#1376, Classification
Technician; GIARMO, Sgt.; WOOLMAN,
Lt.; MOTE, Correctional Officer,

              Defendants-Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                       Submission Deferred April 11, 2016**
                         Resubmitted December 14, 2016
                            San Francisco, California

Before: WALLACE, SCHROEDER, and N.R. SMITH, Circuit Judges.

      Sergio Hugo Morales-Paredes appeals from the judgment in favor of all

defendants in this action arising out of the murder of his son, Sergio, while he was

in the pretrial custody of the North Las Vegas Detention Center.

      We affirm the judgment in favor of the City of North Las Vegas. There is

no evidence that there was any policy or practice of placing pretrial detainees in

dangerous situations. See Monell v. Dep’t of Social Services, 456 U.S. 658,

690–97 (1978). A single instance is not sufficient. City of Oklahoma City v.

Tuttle, 471 U.S. 808, 823 (1985); see also Gant v. Cty. of Los Angeles, 772 F.3d

608, 618 (9th Cir. 2014).

      When the district court granted summary judgment in favor of the individual

defendants, it did not have the benefit of our recent en banc decision in Castro v.

County of Los Angeles, 833 F.3d 1060 (9th Cir. 2016) (en banc). That decision

altered the analytical framework applicable to pretrial detainees’ claims. We




      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                          2
therefore vacate the judgment in favor of the individual defendants and remand for

reconsideration in light of Castro.

      Each party shall bear its own costs.

      AFFIRMED in part, VACATED in part and REMANDED.




                                         3